In a declaratory judgment action for the construction of a commercial lease, in which defendants interposed a counterclaim for a permanent injunction, plaintiff-lessee appeals from an order of the Supreme Court, Richmond County, entered June 16, 1965, which granted defendants-lessors’ motion for an injunction pendente lite restraining plaintiff from constructing a proposed shopping center of less than 80,000 square feet on. the first floor. Order affirmed, with $20 costs and disbursements. The parties should proceed to trial as soon as possible. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.